Citation Nr: 1731359	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating since February 11, 2010, for status post bilateral inguinal hernia repair with residual scars.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) since February 11, 2010.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1988 to September 1991; during May 1992; and from September 2003 to October 2004. He also served in the California Army National Guard and the U.S. Army Reserve. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the San Diego, California, Regional Office (RO). In April 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

The issues of service connection for a skin disorder, a back disorder, a left knee disorder, and a right wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's status post bilateral inguinal hernia repair caused two painful surgical scars.

2.  During the period on appeal, the Veteran's PTSD caused difficulty sleeping and insomnia, anger and irritability, frustration, difficulty making decisions, anxiety, tension, hyper-alertness and hypervigilance, exaggerated startle response, flashbacks, nightmares, avoidance, memory and concentration difficulties, mild cognitive impairment, decreased sociability, and difficulty maintaining long-term romantic relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, since February 11, 2010, for status post bilateral inguinal hernia repair with residual scars have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for an initial rating in excess of 30 percent, since February 11, 2010, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2010 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The March 2010 notice was issued to the Veteran prior to the September 2010 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

1.  Status Post Bilateral Inguinal Hernia Repair with Residual Scars

Unstable or painful scars are rated under diagnostic code 7804. One or two scars that are unstable or painful warrants a 10 percent evaluation. Three or four scars that are unstable or painful warrants a 20 percent evaluation. Note (1) to the diagnostic code states that "An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar." Note (2) to the diagnostic code states that "If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars." Note (3) to diagnostic code 7804 states, in relevant part, that scars evaluated under diagnostic code 7800 may also receive an evaluation under diagnostic code 7804, if applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). 

The Veteran had left and right hernia repair while in service and now has residual scars. On his February 2010 application for service connection, the Veteran stated that the scars were painful and itchy. 

In June 2010, the Veteran was afforded a VA examination. He again reported pain and itching at the incision sites. He also stated that he could not lift or push heavy objects due to pain. On examination, the Veteran had two linear scars on the anterior lower quadrant; one scar was on the right and one was on the left. Both scars were 7 centimeters by 0.2 centimeters. The examiner stated that the only residuals of the Veteran's left and right hernia surgery were the scars and pain. 

At his April 2017 Board hearing, the Veteran reported that the scars never opened  or bled, but were painful.

During the period on appeal, the Veteran's status post bilateral inguinal hernia repair caused two painful surgical scars. The Board finds that a 10 percent rating most closely approximates the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. An additional 10 percent rating is not warranted as the scars are not unstable. The Veteran testified at his April 2017 Board hearing that the scars have never opened up or bled. A 20 percent rating is not warranted as the Veteran does not have more than two painful scars.




2.  PTSD

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected PTSD. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

In a March 2010 statement, the Veteran's mother wrote that the Veteran rarely slept and when he did, he slept with the lights on. She also wrote that he was easily startled, had difficulty finding a job, was angry and irritable, was frustrated most of the time, and had difficulty making decisions.

In June 2010, the Veteran was afforded a VA examination. He reported anxiety, tension, irritability, being easily startled, hyper-alertness, recurrent intrusive thoughts of combat experiences, heightened physiological reactivity when encountering reminders of combat, insomnia several nights per week which caused him to get up and do perimeter checks, occasional recurrent bad dreams of combat experiences, impaired memory and concentration, and decreased sociability and a preference for being alone. He reported that he got along well with family and friends and lived with his brother. He handled his own activities of daily living; worked full time; did his share of the housework, shopping, and cooking; drove a car; and handled his own money. The examiner noted that the Veteran had a serious mood; was mildly anxious; was oriented as to time, place, person, and purpose; and had no psychotic symptoms or suicidal or homicidal ideation. The examiner listed symptoms of recurrent and intrusive distressing recollections, recurrent distressing dreams, intense psychological distress and physiological reactivity with exposure to reminders of combat, avoidance efforts, difficulty sleeping, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

At an August 2010 VA neurological assessment, the Veteran had complaints of short-term memory impairment, difficulty concentrating, anxiety, anger control, and agitation. The examiner stated that the Veteran had mild cognitive weaknesses, anger, and intermittent flashbacks. The Veteran was diagnosed with cognitive disorder not otherwise specified (NOS) and mild PTSD.

At his April 2017 Board hearing, the Veteran reported difficulty maintaining long-term romantic relationships, hypervigilance, being easily startled, and flashbacks. He reported that he was pursuing a master's degree in clinical social work, lived alone, and was able to go to work every day and care for himself. He stated that he did not have days where he wanted to stay in bed and not go to work. He stated that he found fulfillment in his job and attending every day was a priority for him.

During the period on appeal, the Veteran's PTSD caused difficulty sleeping and insomnia, anger and irritability, frustration, difficulty making decisions, anxiety, tension, hyper-alertness and hypervigilance, exaggerated startle response, flashbacks, nightmares, avoidance, memory and concentration difficulties, mild cognitive impairment, decreased sociability, and difficulty maintaining long-term romantic relationships. Given these facts, the Board finds that the current 30 percent rating adequately reflects the Veteran's disability during the relevant period. 38 C.F.R. § 4.7. A 50 percent rating is not warranted as the Veteran held a full-time job which he attended consistently and in which he found fulfillment; was pursuing a master's degree; had a good relationship with family and friends; handled his own activities of daily living; worked full time; did housework, shopping, and cooking; drove a car; handled his own money; was oriented as to time, place, person, and purpose; and had no psychotic symptoms or suicidal or homicidal ideation. 


ORDER

An initial 10 percent rating since February 11, 2010, for status post bilateral inguinal hernia repair with residual scars is granted.

An initial rating in excess of 30 percent for PTSD since February 11, 2010, is denied.


REMAND

Remand is necessary to obtain the Veteran's complete service treatment records, including from his periods of service with the U.S. Army Reserve and the California Army National Guard. Remand is also necessary to afford the Veteran VA examinations for his back and left knee and to obtain VA medical opinions for the Veteran's right wrist and skin disorders. 

The July 2010 VA skin disorders medical opinion is inadequate. The examiner diagnosed the Veteran with keratosis pilaris but stated that it was not caused by service because the disorder "has a genetic predisposition" and "[e]stablished relationships linking the onset of this condition with heat or smoke have not been identified." The examiner then went on to say, however, that heat may exacerbate the disorder. Therefore, a new opinion is required.

The case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the California State Office of the Adjutant General, and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the U.S. Army Reserve and the California Army National Guard and (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for skin, right wrist, left knee, and back disorders.

3.  AFTER OBTAINING THE RECORDS REQUESTED ABOVE, return the file to the VA examiner who conducted the July 2010 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA skin disorder examination to obtain an opinion as to the nature and etiology of his skin disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether any identified skin disorder originated during service or was caused by any in-service event, injury, disorder, or disease, including exposure to heat and/or smoke while serving in Southwest Asia.

b.  whether the Veteran's treatment in July 1991 for a neck rash was the beginning of any current skin disorder.

The examiner's attention is drawn to the following:

*Service treatment records (STRs):
--July 1991 record indicating treatment for a neck rash. STRs Volume 2, p. 49.

--August 1998 examination where head, face, neck, and scalp and skin were marked as normal. STRs Volume 2, p. 19-20.

--August 1998 report of medical history which contains no mention of a skin disorder. STRs Volume 2, p. 63-64.

--September 2002 examination where head, face, neck, and scalp and skin were marked as normal. STRs Volume 2, p. 33-35.

--September 2002 report of medical history which contains no mention of a skin disorder. STRs Volume 2, p. 61-62.

      --May 2003 report of medical history which 
contains no mention of a skin disorder. STRs Volume 1, p. 80-82.

*January 2010 VA treatment record stating that the Veteran had eczema flare-ups for many years and that he was prescribed hydrocortisone. VBMS Entry 3/5/2010, p. 4.

*February 2010 claim for service connection where the Veteran stated that his skin rashes began after he returned from Southwest Asia where he was exposed to sand and environmental toxins due to burning oil fields.

*April 2010 written statement where the Veteran described skin rashes and discoloration that began after exposure to burning oil fields and that have continued to the present.

*May 2010 written statement where the Veteran described patches of skin discoloration, rashes, and itching that began while he was deployed in Southwest Asia.

*July 2010 VA examination stating a diagnosis of keratosis pilaris.

*February 2011 photograph which the Veteran contends shows skin discoloration while in service.

*July 2014 VA Gulf War examination report that states "picture of left face 1991 (unmarked) reveals
hypopigmentation-now resolved."

*April 2017 Board hearing testimony where the Veteran reported continual treatment for his skin disorder with flare-ups every other month, where the Veteran stated that his physicians have diagnosed the disorder as eczema, and where the Veteran reported that he had no skin problems until he was deployed in 1991 and has had the disorder since that time.

4.  AFTER OBTAINING THE RECORDS REQUESTED ABOVE, return the file to the VA examiner who conducted the June 2010 wrist disorder examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA wrist examination to obtain an opinion as to the nature and etiology of his wrist disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's right wrist disorder originated in service or was caused by any in-service event, injury, disease, or disorder.

The examiner's attention is drawn to the following:

*STRs:
--May 2003 physical examination for service entrance indicating that upper extremities were normal, but noting a left wrist injury. STRs Volume 1, p. 76-77.

--May 2003 report of medical history indicating painful shoulder, elbow, or wrist, indicating swollen or painful joint(s), and stating that the Veteran fell on his wrist, was advised he may need physical therapy, and that his wrist is in constant pain. STRs Volume 1, p. 80-81.

--May 2003 STR describing a left wrist injury, but not mentioning a right wrist injury. STRs Volume 1, p. 57.

--October 2003 pre-deployment  health assessment which states that the Veteran hurt his wrist during his last period of active duty. STRs Volume 1, p. 51.

--August 2004 post-deployment health assessment where the Veteran indicated that he had swollen, stiff, or painful joints and muscle aches. STRs Volume 1, p. 38.

*February 2010 application for service connection where the Veteran wrote that his wrist injury occurred while doing exercises in service when he had to land on his wrists and hands.

*April 2010 statement where the Veteran wrote that he injured his wrist while in service and went to sick call at that time but was just given ibuprofen and sent back to work.

*June 2010 VA examination and radiology report which showed periarticular osteopenia of the wrist, indicated decreased range of motion, and where the Veteran was diagnosed with wrist sprain.

*February 2011 VA treatment record addendum stating that it is more likely than not that the Veteran's wrist disorder was caused by service-related activities while on active duty. VBMS Entry 2/1/2011, p. 4.

*April 2017 Board hearing testimony where the Veteran described multiple in-service injuries to his wrist.

5.  AFTER OBTAINING THE RECORDS REQUESTED ABOVE, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of a back disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether any identified back disorder originated during service or was caused by any in-service disease, disorder, event, or injury.

The examiner's attention is drawn to the following:

*STRs:
	--May 2003 physical examination for service 
entrance report which states that the Veteran's back was normal. STRs Volume 1, p. 76-77.

--May 2003 report of medical history where the Veteran indicated that he had back pain and swollen or painful joints and on which he wrote that his back was in pain and he had been lifting heavy equipment in the motor pool. STRs Volume 1, p. 80-81.

--August 2004 post-deployment health assessment on which the Veteran wrote that he had back pain and on which it was noted that referral was indicated for his back pain. STRs Volume 1, p. 44.

--August 2004 post-deployment health assessment on which the Veteran indicated that he had swollen, stiff, or painful joints; back pain; and muscle aches. STRs Volume 1, p. 38.

*January 2010 VA treatment record stating that the Veteran had chronic low back pain since he returned from service in Southwest Asia where he served in the infantry and was jumping, crouching, and running with heavy gear. VBMS Entry 3/5/2010, p. 4.

*February 2010 application for service connection stating that his back disorder occurred after he received spinal anesthesia during in-service surgeries, including when he was assigned to the light infantry unit but was required to do heavy lifting.

*February 2010 spine X-ray study that stated a diagnosis of bilateral L5 pars interarticularis defects with 1.5 centimeter L5 anterolisthesis. VVA 5/21/2013, p. 21.

*April 2010 statement where the Veteran wrote that that he injured his back while running, jumping, and shooting during service.

*August 2010 stating that the Veteran had low back pain, L5 anterolithesis, with pain radiating to his lower extremities and stating a diagnosis of low back pain. VVA Entry 5/21/2013, p. 12-13.

*December 2010 VA treatment record stating a diagnosis of Grade I anterolisthesis of L5 on S1 with endplate Modic changes and pars defect. VVA Entry 7/11/2014, p. 28.

*February 2011 VA treatment record addendum stating that it is more likely than not that the Veteran's back disorder was caused by service-related activities while on active duty. VBMS Entry 2/1/2011, p. 4.

*January 2012 VA treatment record stating that the Veteran had chronic low back pain for many years, stating a diagnosis of chronic back pain and that the Veteran should continue rehabilitation and use of a heating pad. VVA Entry 5/21/2013, p. 1-2.

*April 2017 Board hearing testimony where the Veteran stated that he had recently been diagnosed with a "slipped disc" in his low back and describing in-service injuries to his back.

6.  AFTER OBTAINING THE RECORDS REQUESTED ABOVE, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of a left knee disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether any identified left knee disorder originated during service or was caused by any in-service disease, disorder, event, or injury.

The examiner's attention is drawn to the following:

*STRs:
	--April 2003 record stating that the Veteran had 
right knee pain, but there was no mention of left knee pain. STR Volume 1, p. 66.

--May 2003 physical examination for service entrance stating that the Veteran's lower extremities were normal. STR Volume 1, p. 76-77.

--May 2003 report of medical history where the Veteran indicated that he had swollen or painful joints. STR Volume 1, p. 80-81.

--August 2004 post-deployment health assessment on which the Veteran indicated that he had swollen, stiff, or painful joints and muscle aches. STR Volume 1, p. 38.

*January 2010 VA treatment record which states that the Veteran had bilateral knee pain since he returned from service in Southwest Asia. VBMS Entry 3/5/2010, p. 4.

*February 2010 application for service connection where the Veteran wrote that his knee disorder occurred while he was assigned to a light infantry unit but where he was required to endure long marches while carrying heavy weights.

*February 2010 knee X-ray study stating that the knee was normal. VVA Entry 5/21/2013, p. 21.

*April 2010 statement where the Veteran wrote that that he injured his knee while running, jumping, and shooting during service.

*May 2010 statement where the Veteran wrote that he injured his knee while on Reserve duty in April 2010 and that he was receiving physical therapy.

*August 2010 VA treatment record stating that the Veteran had complaints of bilateral knee weakness with running and which stated that he had no laxity, a normal gait, and no redness or swelling and which stated a diagnosis of knee arthralgia. VVA 5/21/2013, p. 12-13.

*February 2011 VA treatment record addendum stating that it is more likely than not that the Veteran's knee disorder was caused by service-related activities while on active duty. VBMS Entry 2/1/2011, p. 4.

*April 2017 Board hearing testimony where the Veteran described several in-service injuries to his knee.

7.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


